                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


GEORGE ANNEN,
                                                 Civ. No. 18-11197-KM-JBC
                Plaintiff,

V.
                                                          OPINION

MORGAN TECHNICAL CERAMICS,
CERTECH, INC., MORGANITE
INDUSTRIES, INC., and MORGAN
ADVANCED CERAMICS, INC.,

               Defendants.



KEVIN MCNULTY, U.S.D.J.:
      This matter comes before the Court on Plaintiff George Annen’s motion to
amend the complaint pursuant to Fed. R. Civ. P. 15 and to remand this matter
to the Superior Court of New Jersey, pursuant to 28 U.S.C.      § 1447(e). (DE 10).
No federal cause of action is stated; the defendants removed the matter to this
Court on the sole basis of diversity jurisdiction, 28 U.S.C.   § 1332(a). (DE 1).
Annen’s amended complaint seeks to add a non-diverse defendant.
      For the reasons provided below, the Court grants Plaintiff Annen’s
motion to amend as of right and to remand the case to state court (DE 10).
Defendants’ motion to dismiss is denied as moot and may be re-filed in state
court upon remand (DE 9).




                                         1
   I.       Background1
        On May 15, 2018, plaintiff George Annen, a New Jersey resident, filed a
complaint in the Law Division of the Superior Court of New Jersey, Morris
County against defendants Morgan Technical Ceramics (“MTC”), Morganite
Industries, Inc. (“Morganite”), and Morgan Advanced Ceramics, Inc. (“MAC”).
This complaint alleges that MTC ‘tegistered as Certech, Inc.” (Compl. ¶2).
Defendant MAC is incorporated in the State of Delaware and has a principal
place of business in California. (Compl. ¶3; NOR ¶12). MAC manufactures and
markets industrial ceramic components to the medical, telecommunications,
and aerospace markets. (NOR.         ¶   23). Defendant Morganite is also incorporated
in the State of Delaware, but has a principal place of business in North
Carolina. (Compl. ¶4; NOR       ¶ 13).
        Annen’s complaint alleges that defendant MTC “is a division of Morgan
Advanced Materials PLC, with its head office near London.” (Compl. ¶2). He
further alleges that MTC conducts business in New Jersey, where it “is
registered as Certech, Inc.” (Id.). Defendants’ notice of removal asserts that
MTC “is not an actual entity,” but is an alternative name for MAC. (NOR ¶14;
DE 1-1 (State of New Jersey, Division of Revenue, “Registration of Alternate
Name” (Nov. 14, 1991)). Certech is a separate entity, is incorporated in
Delaware, and has a principal place of business in New Jersey. (NOR           ¶ 15).


       For ease of reference, certain key items from the record will be abbreviated as
follows:
   DE   —        =   Docket entry number in this case;
   Compl.        =   Complaint and juiy demand (DE 1-1);
   NOR           =   Notice of Removal & Rule 11.2 Certification (DE U;
   AC            =   Amended Complaint (DE 10—2 at 25—35)
   Pitt. Cert.   =   Plaintiff George Annen’s certification in support of the motion to
                     amend the complaint and to add Certech, Inc. as a defendant;
   PBr.          =   Plaintiffs motion to amend the complaint and remand (DE 10);
   DBr.          =   Defendants’ opposition to plaintiffs motion (DE 16);
   RBr.          =   Plaintiffs reply brief.

                                               2
       Substantively, Annen’s complaint alleges violations of New Jersey state
law under the New Jersey Law Against Discrimination (“NJLAD”) and the New
Jersey Conscientious Employee Protection Act (“CEPA”) related to his
employment with “defendants.” The complaint does not distinguish between
the various entity defendants, and instead, refers to them collectively as the
“Morgan defendants.” As a result, the complaint does not clarify, or factually
substantiate, which defendant was Annen’s employer, or assert that all of the
defendants were “joint employers” under the NJLAD or CEPA. (See Compl. ¶8).
       Annen was hired on or about January 20, 2017 as a Global Finance
Director for a division of MTC. (Compl. ¶7). Annen alleges that this business
unit division of MTC was managed out of Certech’s office in Woodbridge, New
Jersey. (Id.).
       During his one-year employment, Annen was supervised by three
different individuals. (Compl. ¶8). He claims that once John Righini was hired
and became his supervisor, he was subjected to discrimination on the basis of
his age. (Compl. ¶flO-1 1). Annen asserts that he was passed over for a
promotion in favor of a candidate that was ten years younger than him, and
that age played a role in his eventual termination. (Compl. ¶1J1 1, 18).
       Annen’s CEPA claim alleges that he objected to financial practices that
he believes were fraudulent. (Compl. ¶30). In particular, Annen alleges that he
believes that profits that should have been reported in 2017 were deferred to
2018. (Compl. ¶30).
       On May 15, 2015, Annen filed his complaint and jury demand in the
Superior Court of New Jersey, Morris County. (DE 1-1). On June 28, 2018,
defendants removed the action to this Court, on the basis of diversity
jurisdiction. (DE 1). There is no dispute that there is no federal cause of action
in the complaint.
       The notice of removal clarified the citizenship status of the defendant
corporate entities. (NOR fl12-15). The notice of removal further stressed that
Certech, the only entity that shares citizenship with Annen, was not named as
a defendant, and to any extent that it would be considered a defendant, it was
                                         3
fraudulently joined. (NOR      ¶   15). Defendants’ argument for fraudulent joinder
turns on the fact that only MAC was Annen’s employer, and therefore, there is
no basis for liability that may be asserted against Certech under the NJLAD
and CEPA. (See generally, NOR         ¶   2734).2
          On July 25, 2018, Annen filed a motion to amend the complaint and to
remand this matter to state court. He has certified that he intended to name
Certech as a defendant, and that defendants are so interrelated that it is
unclear which particular defendant-entity was his employer. (PBr. at 7-8).
Defendants oppose plaintiffs’ application.
    II.      Motion to Amend
          The Court addresses the motion to amend the complaint first, given that
the allegations in the operative complaint will impact the Court’s jurisdictional
analysis. The plaintiff has submitted a proposed amended complaint, redlined
to highlight the amendments. (DE 10-2 at 13—23) A clean copy of the Amended
Complaint (cited herein as “AC”) may be found as DE 10-2 at 25—35.
          Federal Rule of Civil Procedure 15(a) provides that a party may amend its
pleading once as a matter of course within:
          (A) 21 days after serving it, or

          (B) if the pleading is one to which a responsive pleading is
          required, 21 days after service of a responsive pleading or 21 days
          after service of a motion under Rule 12(b), (e), or (fl, whichever is
          earlier.

Fed. R. Civ. P. 15(a)(1). Otherwise, the party must seek leave of court to amend.
Fed. R. Civ. P. 15(a)(2).
          It is clear that Annen is entitled to file the amended complaint as a
matter of right. Rule 15 grants a plaintiff the right to file an amended complaint


2      On July 20, 2018, following the removal, defendants moved to dismiss Annen’s
complaint pursuant to Federal Rule of Civil Procedure 12(b)(6), arguing that Annen
has failed to sufficiently state a claim. (DE 9). The motion to dismiss, which has not
been fully briefed, was stayed pending resolution of this motion to amend the
complaint and remand. (DE 15). Annen filed his motion to amend the complaint five
days after defendants filed their motion to dismiss. (DE 10).

                                             4
within “21 days after service of a motion under Rule 12(b),” such as a motion to
dismiss brought pursuant to Rule 12(b)(6). Fed. R. Civ. P. 15(a)(1)(B); see
Kundratic v. Thomas, 407 F. App’x 625, 629 (3d Cir. 2011) (noting that plaintiff
may file amended complaint after defendant has “filed [its] first motion to
dismiss”).
       Annen sought to amend this complaint on July 25, 2018, or five (5) days
after defendants’ motion to dismiss was filed on July 20, 2018. (DE 9). The
Court concludes that Annen may amend his complaint as of right under Rule
15(a)(1). Thus, the Court does reach the underlying merits of Annen’s
amendment under Rule 15(a)(2).3


3      Hensgens v. Deere & Co., 833 F.2d 1179, 1182 (5th Cir. 1987), relied upon by
both parties in this case, announced a series of factors to be considered by the Court
when a motion to amend a complaint sought to add a non-diverse defendant, which
would therefore destroy federal jurisdiction. See City of Perth Amboy v. Safeco Ins. Co.
of Am., 539 F. Supp. 2d 742, 746 (D.N.J. 2008) (noting that district courts within the
Third Circuit have adopted the Hensgens approach to post-removal amendments
seeking to add non-diverse defendants); Midthassel v. ARAA’MRK Corp., Civil Action
No. 09-05515 (FLW), 2010 U.S. Dist. LEXIS 59324, at *8 (D.N.J. June 15, 2010)
(providing that denial of motion to amend complaint may be based on “undue delay,
bad faith or dilatory motive on the part of the movant, repeated failure to cure
deficiencies by amendments previously allowed, undue prejudice to the opposing party
by virtue of allowance of the amendment, futility of amendment, etc.”).
       However, Hensgens applied the pre-2009 version of Federal Rule of Civil
Procedure 15(a), which did not grant plaintiffs the right to file an amended complaint,
without leave of court. The Third Circuit has not yet addressed whether application of
the Hensgens factors, which is based on the court’s discretion to permit joinder, is
applicable to a case like this, where the complaint is amended as a matter of right.
Other courts in this Circuit, however, have recognized a distinction “between
situations where the court has discretion to permit joinder, and those like this, wherein
the complaint is amended as a matter of right.” Brennerman v. Guardian News & Media
Ltd., No. 1:14-cv-00188-SLR-SRF, 2015 U.S. Dist. LEXIS 172429, at *89 (D. Del. Dec.
29, 2015) (emphasis in original); see Midthassel, 2010 U.S. Dist. LEXIS 59324, at *8
n.3 (granting amendment as of right, recognizing that Hensgens applied pre-2009
amendment, and focusing on fraudulent joinder standard under 28 U.S.C. § 1447(e));
O’Keefe v. Hess Corp., No. 10-2598 (WJM), 2010 WL 3522088, at *8 (D.N.J. Sept. 1,
2010) (finding that defendants properly focused their argument on fraudulent joinder
where complaint was amended as a matter of right), R&R adopted, No. 2: 10-CV-2598-
WJM-MF, 2010 WL 4102848 (D.N.J. Oct. 15, 2010).
       Neither party in this case addresses this issue; instead, they focus their
arguments on the separate Hensgens factors, as well as fraudulent joinder. (See PBr.
at 14; DBr. at 6-7 (citing Midthassel, 2010 U.S. Dist. LEXIS 59324, at *8). Because I
                                            5
    Ill.      Motion to Remand
              A. Standard
           Under 28 U.S.C.   § 144 1(a), a defendant in a state court civil action may
remove the case to federal court if the federal court has original jurisdiction to
hear the case. See 28 U.S.C.       § 144 1(a); Caterpillar, Inc. v. Williams, 482 U.S.
386, 392, 107 S. Ct. 2425, 96 L. Ed. 2d 318 (1987). District courts have
original jurisdiction over matters in which the amount in controversy exceeds
$75,000, and there is complete diversity of citizenship between the parties. 28
U.S.C.     § 1332. An action may be removed on the basis of diversity jurisdiction
only “if there is a complete diversity between all named plaintiffs and
defendants, and no defendant is a citizen of the forum State.” Lincoln Prop. Co.
v. Roche, 546 U.S. 81, 84, 126 5. Ct. 606, 163 L. Ed. 2d 415 (2005). Normally,
if any plaintiff shares citizenship with any defendant, complete diversity is
defeated. Kaufman a Allstate N.J Insur. Co., 561 F.3d 144, 148 (3d Cir. 2009);
In re Bdscoe, 448 F.3d 201, 215 (3d Cir. 2006) (“a proper exercise of federal
jurisdiction requires satisfaction of.     .   .   complete diversity between the parties,
that is, every plaintiff must be of diverse state citizenship from every
defendant.”).
           Typically, the burden to prove the existence of jurisdiction is on the
plaintiff; however, where a timely challenge to removal has been filed, the
burden rests on the removing defendant. Brown v. Jevic, 575 F.3d 322, 326 (3d
Cir. 2009); Dukes v. U.S. Healthcare, Inc., 57 F.3d 350, 359 (3d Cir. 1995). Any
doubts are resolved in favor of remand. Samuel-Bassett a KM Motors America,
Inc., 357 F.3d 392, 396 (3d Cir. 2004); see Batoff a State Farm Ins. Co., 977
F.2d 848, 851 (3d Cir. 1992) (“[R]emoval statutes are to be strictly construed




believe that the Hensgens factors are inapplicable to an amendment as of right in light
of the Rule amendments, I focus the remaining aspects of the opinion on fraudulent
joinder under 28 U.S.C. §1447(e).
4     The parties here do not dispute that the amount in controversy exceeds
$75,000.

                                                   6
against removal and all doubts should be resolved in favor of remand.”
(internal quotation and citation omitted)).
      Courts may permit joinder of a non-diverse party to a removed case.
Such joinder, however, may require the court to remand the action to state
court for lack of subject matter jurisdiction. 28 U.S.C. § 1447(e). The only limit
on that principle is the prohibition of fraudulent joinder. Fraudulent joinder is
“an exception to the requirement that removal be predicated solely upon
complete diversity.” In re Briscoe, 448 F.3d at 2 15-16. “When a non-diverse
party has been joined as a defendant, then in the absence of a substantial
federal question the removing defendant may avoid remand only by
demonstrating that the non-diverse party was fraudulently joined.” Batoff 977
F.2d at 851. If a defendant’s joinder was fraudulent, the court may disregard
that defendant’s citizenship, assume jurisdiction, dismiss that defendant, and
retain jurisdiction over the case. Id. (citing Mayes a Rapoport, 198 F.3d 457,
461 (4th Cir. 1999)).
      The Third Circuit has defined fraudulent joinder in terms of a lack of
even “possible” merit:
      Joinder is fraudulent where there is no reasonable basis in fact or
      colorable ground supporting the claim against the joined
      defendant, or no real intention in good faith to prosecute the action
      against the defendants or seek a joint judgment. But, if there is
      even a possibility that a state court would find that the complaint
      states a cause of action against any one of the resident defendants,
      the federal court must find that joinder was proper and remand
      the case to state court.

In re Briscoe, 448 F.3d at 217; see Brown, 575 F.3d at 326. “The district court
must rule out any possibility that a state court would entertain the cause
before holding that joinder of a non-diverse defendant was fraudulent.” In re
Briscoe, 448 F.3d at 219 (emphasis added).
      On the issue of fraudulent joinder, a court may, where appropriate,
consider facts outside the pleadings. The inquiry, however, “is far different from
[a] summary judgment type inquiry.” Boyer     i.’.   Snap-on Tools Corp., 913 F.2d


                                        7
108, 112 (3d Cir. 1990), cert. denied, 498 U.S. 1085, 111 S. Ct. 959, 112 L. Ed.
2d 1046 (1991). A court must avoid “step[ping] from the threshold
jurisdictional issue into a decision on the merits.” Id. A district court
attempting to determine whether a defendant was fraudulently joined may
“pierce,” albeit in a limited manner, “the pleadings to determine whether a
plaintiff has asserted a colorable claim against the non-diverse defendant.” In
re Briscoe, 448 F.3d at 219; see also foyer, 913 F.2d at 112 (recognizing that
courts must look beyond the pleadings only to a limited extent).
      The fraudulent joinder analysis looks for a “colorable” claim and does not
go so far as to determine whether the complaint states a claim under a motion
to dismiss standard. Batoff, 977 F.2d at 852; see Boyer, 913 F.2d at 113
(“where there are colorable claims or defenses asserted against or by diverse
and non-diverse defendants alike, the court may not find that the non-diverse
parties were fraudulently joined based on its view of the merits of those claims
or defenses.”); Workman a Stryker Corp., 2010 U.S. Dist. LEXIS 59142 (D.N.J.
Jun. 11, 2010) (“An inquiry under a motion to dismiss or for summary
judgment is more searching than that permissible when a party makes a claim
of fraudulent joinder.” (internal quotations and citation omitted)).
          A district court resolves “all contested issues of substantive fact in favor
of the plaintiff’ and “any uncertainties as to the current state of controlling
substantive law in favor of the plaintiff.” foyer, 913 F.2d at 111. Thus, on the
same set of facts, a court might find joinder to be non-fraudulent, but
nonetheless later dismiss the case for failure to state a claim. Batoff, 977 F.2d
at 852.
      In short, for defendants to meet their burden under this standard, they
must show that there is no possibility that New Jersey law would recognize any
of the claims asserted against defendant Certech.
            B. Discussion
      Certech, as defendants admit, is a Delaware corporation with its
principal place of business in New Jersey, and is a citizen of New Jersey. (DE 1-


                                            8
1   ¶   15) Plaintiff Annen, too, is a citizen of New Jersey. Certech’s presence in
the case, then, would destroy complete diversity and deprive this court of
subject matter jurisdiction under 28 U.S.C.      §   1332(a). The defendants contend,
however, that Certech was fraudulently joined and therefore should not figure
in the diversity analysis.
          Annen asserts that he initially misunderstood the status of Certech, Inc.
His unamended complaint names certech, Inc., in the caption as a registered
name for MTC. (DE 1-1 at 2, 8, caption (MORGAN TECHNICAL CERAMICS,
(registered as CERTECH, INC.)”). Promptly upon learning that Certech, Inc.,
was a separate legal entity, he amended his complaint as of right to reflect that
status. (AC, DE 10-2 at 25, Caption (“MORGAN TECHNICAL CERAMICS,
CERTECH, INC.”); see also DE 10-2 at 13 (redline version)). The Amended
Complaint adds Certech to the list of “Morgan Defendants” (AC          ¶   6) sued in the
First Count (NJLAD) and Second Count (CEPA). It also adds a third count of
aiding and abetting under the NJLAD against Certech.
          The circumstances do not suggest fraudulent joinder. Annen’s reasons
for filing the Amended Complaint are plausible, and they do not bespeak any
manipulation of the court’s jurisdiction. The error in naming a party was fairly
routine, and the correction technical. The error was pointed out in the notice of
removal, which admitted that Certech is a citizen of New Jersey, but alleged
that its joinder was fraudulent. (NOR, DE 1-1        ¶   15) Thus Certech, Inc., named
in the original version of the complaint as a registered business name, has now
been correctly renamed as an independent entity.
          I therefore go on to consider whether the claims against Certech are
fraudulent, in the sense that they lack a colorable basis in New Jersey law. I
need go no farther than to address the defendants’ contention that there is no
colorable NJLAD claims because Certech is not an “employer.”
         To establish an employment discrimination claim under the NJLAD, a
plaintiff must show that an employment relationship existed. Thikowsky v.
Caruso, 312 N.J. Super. 171, 184 (App. Div. 1998). Where a traditional one-on-
one employer/employee relationship is lacking, a person may be deemed to be
                                            9
jointly employed by two entities. See e.g., Hoag v. Brown, 397 N.J. Super. 34,
53 (App. Div. 2007); Kurdyla v. Pinkerton Security, 197 F.R.D. 128, 134 (D.N.J.
2000).
         To determine whether and by whom a person is jointly employed,”
courts use the twelve factors traditionally used for distinguishing between a
contractor and an employee, referred to as the “Pukowskil’ factors:
         (1) the employer’s right to control the means and manner of the
         worker’s performance; (2) the kind of occupation-supervised or
         unsupervised; (3) skill; (4) who furnishes the equipment and
         workplace; (5) the length of time in which the individual has
         worked; (6) the method of payment; (7) the manner of termination
         of the work relationship; (8) whether there is annual leave; (9)
         whether the work is an integral part of the business of the
         “employer;”(lO) whether the worker accrues retirement benefits;
         (11) whether the “employer” pays social security taxes; and (12) the
         intention of the parties.

Thomas v. Cnty. of Camden, 386 N.J. Super. 582, 595-96 (App. Div. 2006)
(citation omitted); see Pukowsky, 312 N.J. Super. at 182—83. Of those factors,
the most important is the “the employer’s right to control the means and
manner of the worker’s performance.” Chrisanthis v. Cnty. of Atlantic, 361 N.J.
Super. 448, 455 (App. Div. 2003) (quotation and citations omitted). Pukowsky
itself was a case under NJLAD, and the New Jersey Supreme Court has
adopted the Pukowsky factors for determining whether an individual is an
“employee” under CEPA. See Stomel v. City of Camden, 192 N.J. 137, 154
(2007); D’Annunzio a Prudential Ins. Co. ofAm., 192 N.J. 110, 123 (2007). This
analysis has been recognized as “fact-intensive.” See Kurdyla u. Pinkerton Sec.,
197 F.R.D. 128, 136 (D.N.J. 2000) (“Given the fact-intensive nature of the
analysis and the number and range of factors to consider, this Court concludes
that it is inappropriate to grant a motion to dismiss at this early stage.”); see
also Pukowsky, 312 N.J. Super. at 172 (deciding employer status at directed
verdict stage); Camey    ii.   Dexter Shoe Co., 701 F. Supp. 1093, 1095 (D.N.J.
1988) (determining employer status at summary judgment stage).



                                            10
      The Amended Complaint alleges that Annen worked for the Technical
Ceramics Division of Morgan Advanced Materials PLC, which has two business
units: MAC and Certech, Inc. (DE 10-2 at 28, AC           ¶ 14).   Annen claims that he
worked out of Certech’s principal office in New Jersey, and was supervised by
two Certech employees. (AC          ¶31,   7, 15). Annen attended meetings with John
Righini, one of his supervisors that is accused of age discrimination, at the
Certech facility. (AC   ¶   16). When a new member was added to the “Senior
Leadership Team,” who also became Annen’s “boss,” there was another meeting
at the Certech facility. (AC    ¶   19). Annen alleges that more than half of his time
was spent working in New Jersey and “traveling to the local states connected
with the Certech office.” (AC       ¶   20). When Annen was terminated, he was
terminated by a Certech employee and the human resource manager at the
Certech office. (AC ¶3, 7, 15, 24).
      Based on these allegations, Annen has satisfied enough of the key
Pukowsky factors to assert a colorable claim against Certech: Certech
employees had the right to control the means and manner of Annen’s
performance; Certech furnished the workplace; and Certech employees played
a role in Annen’s termination. Annen’s amended complaint alleges that two
Certech employees, who were his supervisors, were the individuals who
engaged in discriminatory behavior.
      It is true that many of the Puchowsky factors are left unresolved by the
amended complaint. Defendants have submitted an affidavit disputing Annen’s
allegations regarding Certech’s status as an employer, and have reincorporated
their arguments related to the Hensgens factors. At this stage, however, the
relevant standard does not permit me to delve into the record as if this were a
motion for summary judgment. In search of a “colorable” claim, I must resolve
“all contested issues of substantive fact in favor of the plaintiff’ and “any
uncertainties as to the current state of controlling substantive law in favor of
the plaintiff.” Boyer, 913 F.2d at 111.




                                                11
          There is at least “a possibility that a state court would find that the
complaint states a cause of action against        .   .   .   the resident defendant.” In re
Briscoe, 448 F.3d at 217. Annen has thus met its fairly minimal burden to
demonstrate that joinder of Certech was not fraudulent with respect to the
First Count (NJLAD). I therefore do not address the Second and Third Counts.
Defendants remain free to present any and all substantive and factual
arguments in a motion to dismiss in state court.
          Annen is a New Jersey citizen. Having found no fraudulent joinder on
Annen’s part in stating claims against Certech, I must factor Certech’s New
Jersey citizenship into the jurisdictional analysis. Complete diversity being
absent, the Court does not have subject matter jurisdiction over the suit.
   W.        Conclusion
          For the foregoing reasons, the Court grants Plaintiff Annen’s motion to
amend the complaint, and to remand the case to state court pursuant to 28
U.S.C     § 1447(e). (DE 10). Defendants’ motion to dismiss (DE 9) is denied as
moot and may be reified in state court upon remand. An appropriate Order will
follow.


Dated: January 24, 2019

                                                 /_)
                                                                     /U
                                                                              F
                                          Kevin McNulty
                                          United States District Judge




                                            12
